Citation Nr: 0210245	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  99-05 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The veteran had active military service from August 1970 to 
February 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1996 rating decision of the Wichita, 
Kansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for PTSD.  After 
receiving letters from the veteran's representative in March 
1997, August 1997, and April 1998, the denial was confirmed 
by the RO in an October 1998 rating decision.  The veteran 
filed a notice of disagreement in December 1998.  

The Board also notes that, in his February 1999 substantive 
appeal, the veteran's representative raised the issue of 
entitlement to service connection for depression, secondary 
to PTSD.  This issue has not been adjudicated by the RO and 
is not currently before the Board.  It is referred to the RO 
for appropriate development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met. 

2.  The veteran served in the Republic of Vietnam during the 
Vietnam era.  

3.  The record contains independent evidence of the stressful 
events to which the veteran has claimed that he was exposed 
during his service in Vietnam.  

4.  The veteran has been diagnosed with PTSD as a result of 
the stressors he experienced in Vietnam.  



CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107(b) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304(f) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].


Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The veteran was notified of the relevant law and regulations, 
and of the types of evidence that could be submitted by him 
in support of his claim, by correspondence from the RO, by 
the December 1996 and October 1998 rating decisions, the 
December 1998 statement of the case (SOC), the March 2002 
supplemental statement of the case (SSOC), and by letter 
communications with the veteran with correspondence copies to 
his representative.  These notifications were not returned by 
the United States Postal Service as undeliverable, 
see Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)), and thus the 
Board concludes that the veteran, and his representative, 
have received these communications.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  A PTSD stressor questionnaire was sent to 
the veteran and he submitted it in August 1996.  The veteran 
has been afforded VA examinations, the results of which are 
reported below, reports of private medical treatment are of 
record, and a response was received from the United States 
Armed Services Center for Research of Unit Records 
(USASCRUR).  There is no indication that there exists any 
evidence which has a bearing on this case which has not been 
obtained.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  Several statements from the veteran as well as 
written correspondence from his representative are of record.

As noted above the VCAA has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
veteran and the representative, and has enhanced its duty to 
assist a veteran in developing the facts pertinent to the 
claim.  Since these legislative changes serve to eliminate 
the "gatekeeping" function in the VA claims process imposed 
by the standard for a well-grounded claim, see, e.g., 
Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 2000), the 
Board is of the opinion that the new legislative changes are 
more favorable to the veteran.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991) [where the law or regulation 
governing the case changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
has been concluded, the version most favorable to the veteran 
will apply].  Given that the changes articulated in the new 
legislation are less stringent than the function served by 
requiring a claimant to establish a well-grounded claim, the 
Board determines that no prejudice will result to the veteran 
by the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  To establish service connection for a 
disability, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden may not be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

With regard to claims of entitlement to service connection 
for PTSD, 38 C.F.R. § 3.304(f) requires the following:  
medical evidence diagnosing PTSD in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  38 C.F.R. § 3.304(f) (2001).

Prior to March 7, 1997, the effective date of the current 
version of this regulation, and at the time of the initial 
December 1996 rating decision, the old requirements for 
service connection for PTSD were very similar.  38 C.F.R. § 
3.304(f) (effective prior to March 7, 1997).  However, the 
prior regulation did not require that the PTSD diagnosis be 
in accordance with 38 C.F.R. § 4.125(a) and DSM-IV, but 
rather provided that if the claimed in-service stressor was 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded a 
combat citation, such as the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation, was accepted, 
in the absence of evidence to the contrary, as conclusive 
evidence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (effective prior to March 7, 1997).  

As noted above, when a law or regulation changes while a case 
is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  See 
Karnas, supra.  Nevertheless, the Board notes, that the 
substance of the previous 38 C.F.R. § 3.304(f) has not been 
significantly altered.  Under the new regulation, the three 
requirements remain essentially unchanged.  It still requires 
medical evidence of a current diagnosis of PTSD, a medical 
link between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2001).  
Furthermore, because the general requirements of the 
regulation have not been substantively changed, the Board 
further finds that the veteran was not prejudiced by not 
being formally apprised of the change in the regulation.  See 
Bernard, supra.  

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
West v. Brown, 7 Vet. App. 70, 76 (1994).  Furthermore, 
service department records must support, and not contradict, 
the claimant's testimony regarding non-combat stressors.  
Doran v. Brown, 6 Vet. App. 283 (1994).  See also, Suozzi v. 
Brown, 10. Vet. App. 307, 310-311 (1997) (corroboration of 
every detail of a claimed stressor, including personal 
participation, is not required; independent evidence that the 
incident occurred is sufficient); Pentecost v. Principi, No. 
00-2083 (U.S. Vet. App. May 24, 2002)  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the appellant's favor, and 
the claim should be granted.  38 U.S.C.A. § 5107 (West Supp. 
2001); 38 C.F.R. § 3.102 (2001).  However, if the 
preponderance of the evidence is against the claim, the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The veteran's DD Form 214 reflects that he served in the 
Republic of Vietnam from January 1971 to January 1972.  
Service personnel records establish he served with the 101st 
Artillery Division (Airmobile) and the higher headquarters of 
the 426th Service & Supply Battalion, which were components 
of the 101st Airborne Division.  His awards and decorations 
include the National Defense Service Medal, the Vietnam 
Service Medal, and the Vietnam Campaign Medal with an 
overseas bar.  Service records do not indicate he actually 
served in combat.  He was not awarded the Purple Heart, the 
Combat Infantryman Badge, or a similar combat citation.  
Service personnel records establish his principal duties 
during his period of service in Vietnam were as Supply Man 
and Surveillance Radar Operator.  The veteran's attorney has 
provided evidence that the veteran's unit received the 
Republic of Vietnam Gallantry Cross with Palm, and asserted 
that this represented conclusive evidence of combat.  The 
Board declines to make this broad finding.  The record is 
devoid of any other evidence establishing combat activity 
with the enemy.

The Republic of Vietnam Gallantry Cross is a military 
decoration issued by a foreign nation.  U.S. military units 
were individually cited for award of the Republic of Vietnam 
Gallantry Cross; however, the South Vietnamese Government 
issued the award to all units subordinate to Military 
Assistance Command (MACV) during the period 8 February 1962 
and 28 March 1973, and to U.S. Army Vietnam and its 
subordinate units for the period 20 July 1965 to 28 March 
1973.  This permits all personnel who served in Vietnam to 
wear the RVN Gallantry Cross unit citation.  Though American 
soldiers serving in the Republic of Vietnam during the 
Vietnam War are authorized to wear this foreign decoration if 
it was awarded, this decoration is not evidence per se of 
participation in combat as would a Purple Heart Medal, a 
Silver Star Medal or a medal issued with a "V" device 
denoting valor in combat.  

However, the veteran has related several stressor events he 
experienced in Vietnam, and the reports from the 101st 
Airborne Division provided by USASCRUR tend to support the 
events he described.  In particular, the veteran reported 
that he witnessed the crash of a HUEY helicopter in early 
March 1971, and that he experienced daily rocket attacks in 
Khe Sanh.  After reviewing the available reports, in a 
February 2001 letter, USASCRUR confirmed that a UH-1H crashed 
on February 15, 1971 resulting in seven U.S. casualties; and 
a Light Observation Helicopter crashed on March 13, 1971 
resulting in two U.S. soldiers missing in action.  
Additionally, the reports confirmed that the Khe Sanh combat 
base began to receive daily artillery attacks in March 1971.  
Although it would be impossible to determine the veteran's 
exact location during the events in question, the historical 
military records support a finding that the veteran was, at a 
minimum, stationed in an area that was close to, and closely 
supporting, combat operations.  Accordingly, resolving any 
reasonable doubt in favor of the veteran, the Board concludes 
that he was exposed to verified stressors in service.  See 
38 U.S.C.A. § 5107; Suozzi, Pentecost, supra.  

In a VA psychological report, it was noted that the veteran 
was administered several tests from December 1995 to April 
1996.  Based on his reported history and the test results, 
the psychologist concluded that the veteran had PTSD.  Upon 
VA examinations in November 1996 and September 2001, he was 
also diagnosed with PTSD.  In the September 2001 examination 
report, the examiner concluded that the veteran's PTSD was 
related to his experiences in Vietnam, in particular the 
rocket, mortar, and sniper attacks.  As such, the record 
contains evidence that the veteran was exposed to verified 
stressors, he has been diagnosed with PTSD, and his PTSD has 
been attributed to at least one of his verified stressors.  
Consequently, the requirements of 3.304(f) (2001) have been 
met, and service connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

